            Case 1:15-cr-00093-VEC Document 517 Filed 07/16/20 Page 1 of 1



                                   250 VESEY STREET • NEW YORK, NEW YORK 10281.1047

                                 TELEPHONE: +1.212.326.3939 • FACSIMILE: +1.212.755.7306




MEMO ENDORSED
                                                                                               Direct Number: (212) 326-3808
                                                                                                   Jloonam@jonesday.com



                                                   July 15, 2020                           USDC SDNY
                                                                                           DOCUMENT
                                                                                           ELECTRONICALLY FILED
 BY ECF
                                                                                           DOC #:
 The Honorable Valerie E. Caproni                                                          DATE FILED: 7/16/2020
 United States District Judge
 Thurgood Marshall United States Courthouse
 40 Foley Square
 New York, NY 10007

                     Re:      United States v. Sheldon Silver, 15 Cr. 093 (VEC)

 Dear Judge Caproni:

        We respectfully submit this letter on behalf of Mr. Silver to request a teleconference with
 the Court to discuss some logistical issues in advance of Mr. Silver’s in-person appearance for
 sentencing on July 20, 2020. We have conferred with the Government and both parties are
 available for a teleconference on Friday, July 17, 2020 before noon or after 3 PM EDT.

                                                             Respectfully submitted,


                                                             /s/ James P. Loonam
                                                             James P. Loonam
                                                             Meir Feder
                                                             Colleen Noonan Ryan
                                                             Abigael Bosch

                                            A teleconference is scheduled for July 17, 2020, at 11:00 a.m.
 cc: Counsel of record (ECF)
                                            Dial-in: (888) 363-4749
                                            Access code: 3121171#
                                            Security code: 0093#

                                            SO ORDERED.


                                                                             7/16/2020
                                            HON. VALERIE CAPRONI
                                            UNITED STATES DISTRICT JUDGE
 AMS TERDAM  ATL ANTA  BEIJING  BOS TO N  BRISBANE  BRUSSEL S  CHICAGO  CLEVEL AND  COLUMBUS  DALL AS  DETROIT
 DUBAI  DÜSSELDORF  FRANKFUR T  HONG KONG  HOUS TON  IRVINE  LO NDON  LOS ANGELES  MADRID  MELBOURNE
 MEXICO CIT Y  MIAMI  MIL AN  MINNEAPOLIS  MOSCOW  MUNICH  NEW YORK  PARIS  PER TH  PITTSBURGH  SAN DIEGO
 SAN FRANCISCO  SÃO PAULO  SAUDI ARABIA  SHANGHAI  SILICON VALLEY  SINGAPORE  S YDNEY  TAIPEI  TOKYO  WASHINGTON
